Order entered August 12, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00521-CR

                       GREGORY ALLEN ROBINSON, JR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F1-334479-R

                                              ORDER
       The Court notes that none of the boxes is checked on the trial court’s certification of

appellant’s right to appeal.     Accordingly, we ORDER the trial court to file a completed

certification of appellant’s right to appeal within FIFTEEN DAYS of the date of this order.

       We ORDER court reporter Mary Snider to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 1 and 21, videos.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Mary Snider, official

court reporter, 265th Judicial District Court, and to counsel for all parties.


                                                        /s/    DAVID EVANS
                                                               JUSTICE